DETAILED ACTION
This office action is in response to applicant’s filing dated March 24, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2021 has been entered.
 

Status of Claims
Claim(s) 1, 13, 18, 20, 24-27, 29, 30, 39, and 40 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed March 24, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1; cancelation of claim(s) 2-12, 14-17, 19, 21-23, 28, and 31-38; and addition of new claim(s) 39 and 40. 
Applicants elected without traverse Group I, drawn to a personal care composition comprising taurine, arginine and glycine in a taurine:arginine:glycine weight ratio of (1.5-
 The composition of amended claim 1 has been found free of prior art.  Thus, examination has been expanded to encompass the full scope of personal care compositions encompassed by claim 1.  Thus, claims 25 and 26 are presently under examination.
Claims 1, 13, 18, 20, 24-27, 29, 30, 39, and 40 are presently under examination as they relate to the elected species:  L-arginine, sodium dodecyl sulfate, and cholesterol

Priority
The present application is a national stage entry of PCT/US2015/068279 filed on December 31, 2015.  The effective filing date of the instant application is December 31, 2015.

Declaration of Joanna (Qiang) Wu under 37 CFR 1.132
The Declaration of Joanna (Qiang) Wu under 37 CFR 1.132 filed March 24, 2021 is sufficient to overcome the rejections of record.

Withdrawn Objections and/or Rejections
Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 13, 18, 20, 24, and 27 under 35 U.S.C. 103 as being unpatentable over Sartingen et al (US 2013/0217748 A1, cited in the IDS) has been rendered moot in view of the claim amendment.

	The rejection of claims 7-10, 29, and 30 under 35 U.S.C. 103 as being unpatentable over Sartingen et al (US 2013/0217748 A1, cited in the IDS) as applied to claims 1-3, 13, 18, 20, 24, and 27 above, and further in view of Biergiesser et al (US 2005/0238679 A1) has been rendered moot in view of the claim amendment.  

	The rejection of claim 28 under 35 U.S.C. 103 as being unpatentable over Sartingen et al (US 2013/0217748 A1, cited in the IDS) as applied to claims  1-3, 13, 18, 20, 24, and 27 above, and further in view of Cosmetics Info (https://web.archive.org/web/20150703014433/https://cosmeticsinfo.org/sodium-lauryl-sulfate-and-sodium-laureth-sulfate, obtained from the internet September 2, 2019, Internet Archive Wayback Machine date, July 3, 2015) has been rendered moot in view of the claim amendment.    

Conclusion
	Claims 1, 13, 18, 20, 24-27, 29, 30, 39, and 40 are allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/Primary Examiner, Art Unit 1628